Citation Nr: 1019035	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  08-31 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The Veteran served on active duty from November 1974 to May 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the Veteran's application 
to reopen his claim for service connection for an acquired 
psychiatric disorder (claimed as bipolar disorder) for 
failure to submit new and material evidence.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009); 38 U.S.C.A. 
§ 7107(a)(2) (West 2002), on account of the Veteran being 
terminally ill.

As will be discussed below, this decision finds that new and 
material evidence has been submitted with respect to the 
claim of entitlement to service connection for an acquired 
psychiatric disorder (claimed as bipolar disorder); the claim 
is therefore reopened for a de novo review and the matter is 
REMANDED to the Department of Veterans Affairs Regional 
Office for the development discussed in the REMAND portion of 
this decision.  VA will notify the appellant if additional 
action is required on his part.


FINDINGS OF FACT

1.  A VA RO denied the Veteran's original claim of 
entitlement to service connection for an acquired psychiatric 
disorder (claimed as a nervous condition) in a final October 
1979 rating decision.  

2.  Evidence received since the October 1979 rating decision 
that denied the Veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder is not 
duplicative of evidence previously submitted and the evidence 
relates to an unestablished fact necessary to substantiate 
this claim.


CONCLUSION OF LAW

The criteria for reopening the claim of entitlement to 
service connection for an acquired psychiatric disorder are 
met, and the claim is reopened for a de novo review.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, unappealed rating decisions of the RO and the 
Board are final.  See 38 U.S.C.A. §§ 5108, 7104, 7105 (West 
2002 & Supp. 2009).  In order to reopen a claim there must be 
added to the record "new and material evidence."  See 
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009).  New evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156 (2009).  

The law provides that new and material evidence necessary to 
reopen previously and finally disallowed claims must be 
secured or presented since the time that the claims were 
finally disallowed on any basis, not only since the time the 
claims were last disallowed on the merits.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).

38 C.F.R. § 3.156(a), which defines new and material 
evidence, requires that evidence raise a reasonable 
possibility of substantiating the claim in order to be 
considered "new and material," and defines material evidence 
as evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  See 38 C.F.R. 
§ 3.156(a) (2009).  The credibility of the evidence is 
presumed for the purpose of reopening.  See Justus v. 
Principi, 3 Vet. App. 510 (1992).  

The Veteran seeks to reopen his previously denied and final 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  His original claim for VA compensation 
for this disability was denied in an October 1979 VA RO 
decision that was not timely appealed and became final.  The 
Veteran's service treatment records show that he was deemed 
to be psychiatrically normal on entry into service and on 
separation from active duty, and that he was treated for what 
appeared to be recurring problems with defiance of authority 
and aggressively impulsive behavior during active duty, which 
was ultimately attributed to a personality disorder.  Post-
service records show psychiatric hospitalization for alcohol 
abuse, adjustment reaction and personality disorder in June - 
July 1975.  

In connection with the current claim to reopen, private and 
VA medical records dated from 1990 - 2008 reflect ongoing 
treatment for psychiatric diagnoses of adjustment disorder 
and bipolar disorder.  Significant among these is a September 
2005 statement from a VA staff psychiatrist who was the 
Veteran's treating physician for his psychiatric problems.  
The psychiatrist indicated in his statement that the Veteran 
had been a psychiatric patient at the VA facility for several 
years and that the psychiatrist had reviewed the Veteran's 
military service records.  The VA psychiatrist then presented 
the following opinion:

(The Veteran) has been a patient at our medical 
center for many years.  He suffers from Bipolar 
disorder(.)

During (military) service (the Veteran) was seen as 
not cooperative, angry and impulsive.  These 
symptoms are consistent with a hypomanic phase and 
the service probably exacerbated his underlying 
Bipolar disorder.  It is my opinion that the 
symptoms noted in (military) service are consistent 
with his current symptomatology. 

As the above clinical opinion objectively indicates a 
probable nexus between the Veteran's current psychiatric 
disorder and his period of active service, and as the 
relationship presented in the opinion was not previously 
considered by VA factfinders in the original and final 
adjudication of the psychiatric disability claim in October 
1979, and relates to unestablished facts necessary to 
substantiate the claim, the Board finds that the September 
2005 VA psychiatric opinion is both new and material.  
Therefore, the claim of entitlement to service connection for 
an acquired psychiatric disorder, claimed as bipolar 
disorder, is reopened for a de novo review on the merits. 


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder is reopened for a de novo review on the merits.  The 
claim is granted to this extent only.


REMAND

As previously noted, the Veteran's service treatment records 
include a well-documented history of treatment for ongoing 
and recurring problems involving poor impulse control and 
aggressively impulsive behavior during active duty.  Although 
the September 2005 VA psychiatrist's opinion indicates a 
nexus between the documented behavioral problems in service 
with the Veteran's current diagnosis of bipolar disorder, it 
is unclear from the language of his opinion as to whether the 
psychiatrist is trying to state that the Veteran's behavioral 
problems noted in service were prodromal manifestations of 
the bipolar disorder currently diagnosed, thereby indicating 
actual onset of bipolar disorder in service, or that the 
Veteran had a pre-existing psychiatric disorder prior to 
entry into service that was aggravated (which is to say, 
permanently worsened beyond its normal clinical progression) 
by active duty.  The language of the September 2005 opinion 
states that the Veteran's bipolar disorder was "probably 
exacerbated" by service.  However, while the term 
exacerbation is clinically defined in Dorland's Illustrated 
Medical Dictionary, 30th Edition, as an increase in the 
severity of a disease or any of its symptoms, the Board 
cannot determine from this definition or the language of the 
VA psychiatrist's opinion whether such increase in severity 
was permanent or only temporary.  As the outcome of this 
appeal turns upon resolution of these questions, and as the 
Board may only refer to independent medical evidence to make 
these determinations and is restricted from providing its own 
medical judgment or opinion (see Colvin v. Derwinski, 1 Vet. 
App. 171 (1991)), the case should be remanded for a 
clarifying addendum from the VA staff psychiatrist who 
presented the September 2005 opinion.  We note at this 
juncture that the Veteran is terminally ill and therefore no 
re-examination of the appellant is requested in this remand.  
The clinical evidence of record, in the form of medical 
documentation of the Veteran's service treatment records and 
his post-service records of diagnosis and treatment for 
bipolar disorder up to 2008 (to include any additional 
records that may be obtained by action of this remand), 
should provide a sufficient factual basis upon which the VA 
staff psychiatrist may predicate his addendum opinion. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Copies of updated treatment records, 
VA and non-VA, from August 2008 onward, 
should be obtained and associated with the 
claims folder.

2.  Following completion of the above, the 
Veteran's claims folder should be provided 
to the VA staff psychiatrist who provided 
the September 2005 opinion.  The examiner 
should be asked to review the claims file 
once again and thereafter provide an 
addendum to his September 2005 opinion, 
clarifying whether it is at least as 
likely as not that the Veteran's bipolar 
disorder was incurred in active service or 
was a psychiatric disability that pre-
existed the Veteran's entry into active 
service and was aggravated by active 
service.  By aggravation the Board means a 
permanent increase in the severity of the 
underlying psychiatric disability beyond 
its natural progression.  

A complete rationale for any opinion 
expressed should be provided.

If the psychiatrist is unable to provide 
the requested opinion(s) without resorting 
to speculation, it should be so stated.

The physician should use the following 
language, as may be appropriate: "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

If the VA staff psychiatrist who authored 
the September 2005 letter is not 
available, the Veteran's claims file 
should be provided to another suitably 
qualified health care professional in 
order to obtain an opinion, with complete 
rationale, as to whether it is at least as 
likely as not (likelihood of at least 50 
percent) that the Veteran has an acquired 
psychiatric disorder of service onset or, 
if pre-existing military service, was 
aggravated (permanently increased in 
severity beyond the natural progression) 
therein.  The examiner should specifically 
address the September 2005 letter in the 
file.

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim of entitlement to service 
connection for an acquired psychiatric 
disorder (claimed as bipolar disorder) 
should be readjudicated.  If the claim 
remains denied, a supplemental statement 
of the case should be provided to the 
Veteran and his representative.  After 
they have had an adequate opportunity to 
respond, this issue should be returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


